Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-15 and 28-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 recites “a first partition between the rear surface of the display panel and the rear surface of the supporting member.” This does not appear to have support in the specification. It appears that the claim should recite “the upper surface” of the support member.
Claims 13-15 and 28-35 further fail to comply with the written description requirement by virtue of their dependence on claim 12.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12-15, and 28-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the last line of claim 1 and second to last line of claim 12, the claims should read ”the upper surface of the supporting member” instead of “the upper surface of the surface of the supporting member”. The upper surface of the surface is ultimately indefinite. While it doesn’t seem to call into question what applicant meant to claim, the phrase is still unclear and could be made clear because the supporting member has an upper surface and a lower surface. If “the surface” was referring already to the upper surface, then the “upper surface of the surface” is like saying the “loudspeaker of the loudspeaker” (the loudspeaker is itself, so to speak). A clearer recitation would be to just recite the relevant surface itself once.
Claims 13-15 and 28-36 further fail to comply with 35 U.S.C. 112(b) by virtue of their dependence on claims 1 or 12, as applicable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


All assertions made herein with respect to obviousness shall be understood to mean obvious at the time the application was effectively filed unless otherwise stated. Moreover, any assertions of obviousness shall be understood to be assertions that something would have been obvious to one of ordinary skill in the art unless otherwise stated.

Claims 1, 12, 14, 15, 28, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (EP 3330780, IDS 9/27/19), Homer (US 6671171, PTO-892 11/13/20), and Choi (US 20170289694).
Regarding claim 1, Lee teaches a display apparatus, comprising:
a display panel configured to display an image (display panel 100, Lee,  [0036], fig 2B); 
a supporting member (cover bottom 300, [0038], [0144], fig 2B)  configured to support the display panel (“cover bottom 300 disposed on the rear surface of the display panel 100”, Lee, [0046], fig 2B; it is noted that this is “on a rear surface of the display panel” in the same sense as the scope of the claims when the claims are interpreted in light of fig 1B and paragraphs [0083], [0085], and [0086] of the specification; cover bottom 300 which shall be understood as anything disposed on the rear base of the display device for supporting the display panel 100, [0045-0046], fig 2B); 
a peripheral adhesive member disposed in a periphery of each of the display panel and the supporting member (baffle part 400 which has adhesive 412 and horizontal support portion 502 {Lee, [0099], fig 7B}  where “the area in which the baffle part 400 [with adhesive 412] is formed may be the entire display panel area defined by the four peripheral edges of the display panel”, Lee, [0097], fig 7A), between a rear surface of the display panel and an upper surface of the supporting member (“[adhesive portion] bonded between the low surface of the display panel and the upper surface of the support structure [i.e. cover bottom] of the display device”, Lee, [0097]), the rear surface of the display panel facing the upper surface of the supporting member (rear surface of display panel 100 faces upper surface of cover bottom 300, Lee, figs 2B, 3A, & 7A); 
a coupling member in the supporting member (coupling structure between a sound generating actuator and cover bottom, [0085]; lower plate 210 couples the speaker to the cover bottom 300 by way of the bolts 320, [0090], figs 5A and 6A; and the lower plate can be said to be “in” the supporting member/cover bottom because of the description of the support hole 310 in [0088] and/or the screw holes in the cover bottom in [0090]; accordingly, each of the support hole 310 and the screw holes are locations where the coupling structure can be said to be “in” the cover bottom/supporting member); and 
at least one sound-generating device coupled to the rear surface of the display panel and within the supporting member  (speaker is coupled to display panel, Lee, fig. 3B and 4A )by the coupling member (coupling structure between a sound generating actuator and cover bottom 300, [0085]; consider figs 3A and 5A together, [0064], [0085-0086]), the at least one sound-generating device being configured to vibrate the display panel to generate sound (actuators vibrate display panel 100 to generate sound, [0047]).

Addressing the Graham factor1 of the difference between the prior art reference Lee and the claim, Lee does not explicitly teach:
(A) a coupling member on the upper surface of the supporting member,
(B) at least one sound-generating device coupled to the rear surface of the display panel by another adhesive member
(C) at least one sound-generating device coupled to the upper surface of the supporting member by the coupling member, and 
(D) wherein the at least one sound-generating device is disposed entirely between the rear surface of the display panel and the upper surface of the surface of the supporting member.

Missing elements (A), (C), and (D) can be lumped together and worded a different way to say that Lee teaches Lee’s figure 5A instead of applicant’s figure 8 (which reads on elements (A), (C), and (D) of applicant’s claim 1).
That is, Lee does not teach
(A) a coupling member on the upper surface of the supporting member,
(C) at least one sound-generating device coupled to the upper surface of the supporting member by the coupling member, and 
(D) wherein the at least one sound-generating device is disposed entirely between the rear surface of the display panel and the upper surface of the surface of the supporting member.
Rather, it is partially in the supporting member and also partially on the opposite side of the supporting member form the display panel. See fig 5A of Lee labeled below:




    PNG
    media_image1.png
    554
    975
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    342
    519
    media_image2.png
    Greyscale

Homer teaches speaker mounting areas 52 for mounting a speaker 44 in a structural support member 54 (Homer, col 3, ln 4-12, fig 5) up against an upper wall 22 so that the audio output of speaker is directed towards openings 46 in the upper wall of the chassis 12 (Homer, col 3, ln 27-39, fig 5). 
The speaker mounting areas 52 are between the upper wall 22 and the support member 54.
The examiner asserts that one of ordinary skill in the art would have recognized the analogousness and similarity of the situation in Homer where a speaker is mounted to a rear support which is attached to a rear surface of a planar member (upper wall 22 in Homer or display in Lee and the application) through which the speaker is to output sound.
Additionally, in Homer, the speaker mounting areas 52 are connecting the speaker 44 to the surface of the support member 54 facing the planar member (upper wall 22 of Homer, fig 5) with which the examiner has drawn an analogy with the planar display surface of Lee and the present application.
Accordingly, it would have been obvious to one of ordinary skill in the art to use the speaker mounting configuration of Homer (Homer, fig 5) to modify the speaker mounting scheme of Lee (Lee, fig 5A) since doing so is the use of a known technique to improve a similar device in the same way.
However, Lee does not teach a main embodiment wherein the at least one sound-generating device is disposed entirely between the rear surface of the display panel and the upper surface of the surface of the supporting member facing the display panel. Lee does teach “a case where the actuator is completely accommodated in the inside of the display device” (Lee, [0093]) which is essentially what this claim limitation requires.
Homer teaches an analogous structure as discussed above wherein the transducer 44 is entirely between the upper wall 22 (analogized to the display panel 100) and the support member 54 (analogized to the cover bottom 300) with the same coupling member (Homer, fig. 5) and it would have been obvious to locate the sound-generating device completely inside the display device (i.e. between display panel 100 and cover bottom 300) since doing so is the use of a known technique (see fig 5 of Homer and [0093] of Lee) to improve a similar system in the same way.
Furthermore, regarding feature (B), Lee and Homer do not explicitly teach the feature wherein the sound-generating device is coupled to the display panel by another adhesive member.
Choi teaches a similar configuration as that of figs 3A and 5A of Lees with a loudspeaker between a cover bottom 300 and a display panel 600 with a coupling member (320 & 511 in fig 9A and paragraph [0164] of Choi). Furthermore, Choi teaches a double sided adhesive tape adhesive member 600 (Choi, [0144], fig 6) which couples the sound generating actuator 500 to the display panel 100.
It would have been obvious to one of ordinary skill in the art to couple the loudspeaker to the display panel as disclosed by Choi (fig. 6) since doing so is the use of a known technique (Choi, [0144], fig 6) to improve a similar device (figs 3A & 5A of Lee as modified by fig 5 of Homer) in the same way.


Regarding claim 12, Lee, Homer and Choi teach the apparatus of claim 1.
Claim 12 further recites and Lee teaches:
a first region (second space 700’, [0055-0056], figs 2A & 2B); a second region (third space 700’’, [0055-0056], figs 2A & 2B); and a third region (first space 700, [0055-0056], figs 2A & 2B; see table below pointing out different numbering of regions by Lee and Applicant for clarity), the at least one sound-generating device being in at least one of: the first region (speaker 200’, Lee, fig 2A), the second region (speaker 200’’, Lee, fig 2A), and the third region (speaker 200, Lee, fig 2A); and a first partition between the rear surface of the display panel and the rear surface of the supporting member (600, Lee, fig 2B),. 
wherein the first partition has a substantially same thickness as the peripheral adhesive member (600 of fig. 2B is substantially similar in thickness to the combination of 412 and 502 in fig 7B when figs 2B and 7B are considered together.
See the table below to illustrate the different numbering of the three regions by Lee and Applicant for the sake of clarity and ease of understanding:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale



Regarding claim 14, Lee, Homer, and Choi teach the display apparatus of claim 12, wherein the at least one sound-generating device comprises one or more of: 
a pair of sound-generating devices, an elliptical sound-generating device, a circular sound-generating device (fig 5B clearly suggests, i.e. clearly makes obvious to one of ordinary skill in the art, that the sound generator transducer is circular, Lee, fig 5B, [0093]; accordingly, the claimed invention would have been obvious), a single type sound-generating device, and a two or more device array sound-generating device.
Regarding claim 15, Lee, Homer, and Choi teach the display apparatus of claim 12, further comprising: a second partition between the first region and the third region (first partition 600, [0055], fig 2A); and a third partition between the second region and the third region (second partition 600’, [0055], fig 2A).
Regarding claim 28, Lee, Homer, and Choi teach the display apparatus of claim 12, wherein: the first region comprises a 1-1st region (upper portion where left sub-actuator 1200’-1 is disposed, [0130], fig 11A) and a 1-2nd region (lower portion where left sub-actuator 1200’-2 is disposed, [0130], fig 11A); and the second region comprises a 2-1st region (upper portion where right sub-actuator 1200’’-1 is disposed, [0130], fig 11A)  and a 2-2nd region (lower portion where right sub-actuator 1200’’-2 is disposed, [0130], fig 11A). 
Regarding claim 33, Lee, Homer, and Choi teach the display apparatus of claim 28, wherein: each of a sound-generating device in the 1-1st region and a sound-generating device in the 1-2nd region has a same structure; and each of a sound-generating device in the 2-1st region and a sound-generating device in the 2-2nd region has a same structure (this isn’t explicit that they’re the same structure, but based on the way they’re described, one of ordinary skill in the art would suspect Lee might have contemplated that they’re the same structure and it would have been obvious to one of ordinary skill in the art as a matter of common sense in interpreting the disclosure of Lee).  
Regarding claim 35, Lee, Homer, and Choi teach the display apparatus of claim 12, wherein a rear surface of the supporting member facing away from the display panel does not include a hole through which the at least one sound-generating device is exposed or is connected to the supporting member (this can all be said about the structural support member 54 of Homer figure 5 that was used to modify Lee in claim 1 and incorporated by reference in the rejection of claim 12, see figure 5 of Homer and col. 2, ln 55-65 of Lee).
Claim 36 is substantially similar to claim 35 and is rejected for the same reasons.

Claims 13 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Homer, Choi, and Masuda (US 20190028787, PTO-892 5/14/20).
Regarding claim 13, Lee, Homer, and Choi teach the display apparatus of claim 12.
However, Lee, Homer, and Choi do not explicitly teach the feature wherein the first partition comprises at least one pad part disposed to face the at least one sound-generating device.
The examiner notes that “pad” is interpreted according to its meaning reflected as 721 & 723 in fig 22A and not its meaning as 602 in fig 12 although the claim is not necessarily limited in scope to what is shown in fig 22A, that is the type of “pad” the rejection of 13 contemplates when applying the prior art.
Masuda teaches a flat panel speaker and display device (Masuda, [0001], [0006]) where there is a vibration controlling member 16 (equivalent to applicant’s partition) and the partition has a pad 16A (see partition 16L with pad 16A in fig 10 of Masuda, [0076], fig 10; also see fig 5 of Masuda for other perspective of the structure). It would have been obvious to one of ordinary skill in the art to include protruding pads 16A on the side of the partitions of Lee with the motivation of suppressing a stationary/standing wave as disclosed by Masuda (Masuda, [0077]).
Regarding claim 29, Lee, Homer, and Choi teach the display apparatus of claim 28.
Although Lee and Homer do not teach a fourth partition between the 1-1st region and the 1-2nd region; and a fifth partition between the 2-1st region and the 2-2nd region, Masuda teaches a flat panel speaker and display device (Masuda, [0001], [0006]) where there is a vibration controlling member 16 (equivalent to applicant’s partition) and the partition has a pad 16A (see partition 16L with pad 16A in fig 10 of Masuda, [0076], fig 10; also see fig 5 of Masuda for other perspective of the structure). It would have been obvious to one of ordinary skill in the art to include protruding pads 16A on the side of the partitions of Lee which could be positioned according to the claimed configuration with the motivation of suppressing a stationary/standing wave as disclosed by Masuda (Masuda, [0077], fig 10).
Regarding claim 30, Lee, Homer, and Choi teach the display apparatus of claim 29, wherein the fourth partition and the fifth partition comprise a same material as a material of the first partition (this is not explicit but obvious from Masuda as common sense in interpreting the disclosure, fig 10, [0076-0077]).  
Accordingly, it would have been obvious to one of ordinary skill in the art to use the same material for each partition since doing so is the use of a known and predictable technique to improve a similar device in the same way.
Regarding claim 31, Lee, Homer, and Choi teach the display apparatus of claim 29.
However, Lee, Choi, and Homer do not explicitly teach the feature of at least one pad part respectively on at least one side of each of the fourth partition and the fifth partition. 
Masuda teaches a flat panel speaker and display device (Masuda, [0001], [0006]) where there is a vibration controlling member 16 (equivalent to applicant’s partition) and the partition has a pad 16A (see partition 16L with pad 16A in fig 10 of Masuda, [0076], fig 10; also see fig 5 of Masuda for other perspective of the structure). It would have been obvious to one of ordinary skill in the art to include protruding pads 16A on the side of the partitions of Lee with the motivation of suppressing a stationary/standing wave as disclosed by Masuda (Masuda, [0077], fig 17 where the zigzags can be interpreted as the fourth and fifth partitions with additionally claimed pad parts).
Regarding claim 32, Lee, Homer, and Choi teach the display apparatus of claim 28, further comprising:
a second partition between the first region and the third region (first partition 600, Lee, [0055], fig 2A); and a third partition between the second region and the third region (second partition 600’, Lee, [0055], fig 2A).
However, Lee, Homer, and Choi do not explicitly teach the feature of at least one pad part respectively on at least one side of each of the first partition and the second partition in the 1-2nd region; and at least one other pad part respectively on at least one side of each of the first partition and the third partition in the 2-2nd region.  
Masuda teaches a flat panel speaker and display device (Masuda, [0001], [0006]) where there is a vibration controlling member 16 (equivalent to applicant’s partition) and the partition has a pad 16A (see partition 16L with pad 16A in fig 10 of Masuda, [0076], fig 10; also see fig 5 of Masuda for other perspective of the structure). It would have been obvious to one of ordinary skill in the art to include protruding pads 16A on the side of the partitions of Lee with the motivation of suppressing a stationary/standing wave as disclosed by Masuda (Masuda, [0077]).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, Homer, Choi, and Sakamoto (US 20090097692, PTO-892 5/14/20).
Regarding claim 34, Lee, Homer, and Choi teach the display apparatus of claim 28, wherein: 
each of a sound-generating device in the 1-1st region and a sound-generating device in the 2-1st region is configured to vibrate the display panel to output a middle-pitched sound; 
each of a sound-generating device in the 1-2nd region and a sound-generating device in the 2-2nd region is configured to vibrate the display panel to output a high-pitched sound (Lee teaches that the left and right regions each output sound in the mid-high region so one can assume the both sub actuators output a similar mind-high sound, [0047-0048], [0165-0166]); and 
a sound-generating device in the third region is configured to vibrate the display panel to output a middle- or low-pitched sound (center speaker outputs low sound, [0047-0048], [0165-0166]).
However, Lee, Homer and Choi do not explicitly teach that the two speakers in each partitioned region actually separately output mid-frequency sound and high-frequency sound. 
Sakamoto teaches a similar portioned speaker system behind a display (Sakamoto, [0001], fig 12) and Sakamoto teaches that the speakers in one partition can all be the same frequency or have different frequencies to be a three-way or four-way format (Sakamoto, [0066-0067]). Applicant’s claim essentially claims a 2.1 type system where the “2” channels are each a “two-way” crossover system with a mid and high driver. It would have been obvious to one of ordinary skill in the art to use a two-way type system similarly to what is taught by Sakamoto since doing so is the use of a known technique to improve a similar system in the same way.

Response to Arguments
Applicant's arguments filed 3/24/22 have been fully considered but they are not persuasive. 
The examiner repeats the arguments from the Office Action mailed 12/24/21 because the arguments of 3/24/22 don’t raise new issues and the Office action arguments still provide a clear rebuttal to applicant’s additional arguments filed 3/24/22 and they substantively and fully address applicant’s objections:
Applicant argues that Lee teaches away from incorporating the speaker completely inside the device; however, the examiner notes that Lee completely discloses the idea (Lee, [0093]). The examiner does concede that Lee mentions an advantage in not proceeding according to the claim language. Lee says that “the thickness of the display device can be reduced as compared to a case where the actuator is completely accommodated in the inside of the display device” (Lee, [0093]).
Applicant’s present application has figures showing both embodiments. Figure 5 shows the speaker being partially accommodated within the display device and figure 11 shows the speaker being completely accommodated within the display device.
“Teaching away” does not generally negate obviousness of the invention when the prior art teaches away from taking a certain path and the applicant chooses to proceed down that path anyway without yielding an unexpected result different from what is contemplated by the prior art teaching when teaching away in the first place. “Teaching away” is more likely to suggest non-obviousness when the inventor proceeds against the “teaching away” and obtains some improvement that isn’t contemplated by the “teaching away” of the prior art.
For example, if applicant disposed the sound-generating device completely within the display device and also somehow reduced (or maintained the same thickness) as partially disposing it within the display device housing, then that would potentially be an inventive effort in spite of the teaching away.
However, in applicant’s drawings, an impression is clearly given based on the scale of the drawings that the display device of figure 11, where the speaker is completely accommodated is indeed thicker than the display device of figure 5, where speaker is partially accommodated.
Accordingly, it appears applicant’s claimed invention merely demonstrates applicant merely declining to heed the teaching away of [0093] of Lee rather than a non-obvious improvement that proceeds contrary to the wisdom of the “teaching away” while obtaining something different than what the “teaching away” contemplated in the first place.

Additionally, the examiner did not find any “explanation” of considerations leading to the structure of the present application in paragraphs [00141-00142] of the specification or the US Patent Application Publication (pg. 18 of arguments filed 3/24/22).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kile Blair whose telephone number is (571)270-3544. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KILE O BLAIR/            Primary Examiner, Art Unit 2651                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2141 & 2141.02